INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement, dated as of _____________, is made by and
between Cintas Corporation, a Washington corporation (the “Corporation”), and
_________________ (the “Indemnitee”).
 
RECITALS
 
A.           Indemnitee is an officer or director of the Corporation and in such
capacity is performing valuable services for the Corporation.
 
B.           The Corporation and Indemnitee recognize the difficulty in
obtaining directors’ and officers’ liability insurance, the significant cost of
such insurance and the general reduction in the coverage of such insurance.
 
C.           The Corporation and Indemnitee further recognize the substantial
increase in litigation subjecting officers and directors to expensive litigation
risks at the same time that such liability insurance has been severely limited.
 
D.           Article V of its Amended and Restated Bylaws (the “Bylaws”)
contains provisions for indemnification of the Corporation’s directors and
officers to the extent permitted by the Washington Business Corporation Act (the
“Statute”).
 
E.           The Bylaws and the Statute specifically provide that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Corporation and the
members of its Board of Directors and its officers with respect to
indemnification of such directors and officers.
 
F.           The Bylaws provide that the Corporation may maintain, at its
expense, insurance to protect itself and any of its directors and officers
against liability asserted against such persons incurred in such capacity
whether or not the Corporation has the power to indemnify such persons against
the same liability under the Statute.
 
G.           Because the exposure of directors and officers to litigation risks
exceeds the personal resources of such persons, the Corporation’s policy has
been to indemnify officers and directors to the fullest extent permitted by law,
and this Indemnification Agreement is not only reasonable and prudent but also
promotes the best interests of the Corporation and its stockholders by allowing
the Indemnitee to continue to serve without undue concern for unwarranted claims
for damages arising out of their service to the Corporation.
 
H.           In order to induce Indemnitee to continue to serve as an officer
and/or director, as the case may be, of the Corporation, the Corporation has
agreed to enter into this Agreement with Indemnitee.
 

 
 

--------------------------------------------------------------------------------

 

AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
 
Section 1.  Generally.  To the fullest extent permitted by the laws of the State
of Washington:
 
(a)  The Corporation shall indemnify and hold harmless Indemnitee if Indemnitee
was or is a party or is threatened to be made a party to or is involved in
(including, without limitation, as a witness) any pending, threatened or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that Indemnitee is or was, or has agreed to
serve as, a director of the Corporation, or being or having been a director of
the Corporation, is or was serving or has agreed to serve at the request of the
Corporation as a director, officer, employee or agent (which, for purposes
hereof, shall include a trustee, partner or manager or similar capacity) of the
Corporation or another corporation or of a partnership, joint venture, trust,
other enterprise including service with respect to employee benefit plans,
whether the basis of such proceeding is alleged action or inaction in an
official capacity or in any other capacity while serving in an official
capacity.  For the avoidance of doubt, the foregoing indemnification obligation
includes, without limitation, claims for monetary damages against Indemnitee in
respect of an alleged breach of fiduciary duties, to the fullest extent
permitted under the WBCA.
 
(b)      The indemnification provided by this Section 1 shall be from and
against all expenses, liabilities and losses (including attorneys’ fees,
judgments, fines, ERISA excise taxes or penalties and amounts paid in
settlement), actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such action, suit or proceeding and any appeal
therefrom.
 
(c)       Notwithstanding any other provision in this Agreement to the contrary,
the Corporation’s obligation to indemnify Indemnitee is limited as
follows: indemnification under this Agreement shall only be provided if (A)
Indemnitee acted in good faith, and (B) the Indemnitee reasonably believed (i)
in the case of conduct in Indemnitee’s official capacity with the Corporation,
the Indemnitee’s conduct was in the Corporation’s best interest, and (ii) in all
other cases, the Indemnitee’s conduct was at least not opposed to the
Corporation’s best interest, and (C) in the case of any criminal proceeding, the
Indeminitee had no reasonable cause to believe that the Indemnitee’s conduct was
unlawful.  A Indemnitee’s conduct with respect to an employee benefit plan for a
purpose the Indemnitee reasonably believed to be in the interests of the
participants in and beneficiaries of the plan is conduct that satisfies the
requirements set forth in subclause (B)(ii), above.
 
(d)       Notwithstanding the foregoing provisions of this Section 1, in the
case of any threatened, pending or completed action or suit by or in the right
of the Corporation to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Corporation,
or while serving as a director or officer of the Corporation, is or was serving
or has agreed to

 
 

--------------------------------------------------------------------------------

 

serve at the request of the Corporation as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise, no indemnification shall be made in respect of
any claim, issue or matter as to which Indemnitee shall be adjudged to be liable
to the Corporation unless, and only to the extent that, the Washington Court or
the court in which such action or suit was brought shall determine upon
application that, despite the adjudication of liability but in view of all of
the circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such expenses as the Washington Court or such other court shall
deem proper.
 
(e)        Notwithstanding the foregoing provisions of this Section 1, the
Corporation shall not indemnify any person from or on account of any acts or
omissions of such person finally adjudged to be intentional misconduct or
knowing violation of the law by such person, from conduct of the person in
violation of Section 23B.08.310 of the WBCA or from or on account of any
transaction with respect to which it is finally adjudged that such person
personally received a benefit in money, property or services to which such
person was not legally entitled.  In addition, except as provided in Section
8  hereof with respect to proceedings seeking indemnification, the Corporation
shall not indemnify any person with respect to an action, suit or proceeding
initiated by that person unless such action, claim or proceeding was authorized
by the Board of Directors of the Corporation.
 
(f)         Indemnification under this Agreement shall be made by the
Corporation only upon a determination that indemnification of the Indemnitee is
proper in the circumstances because Indemnitee has met the qualifications
required under Section 1(a), above, and the applicable standard of conduct set
forth in Section 1(c)(1), above (the “indemnification standards”).
 
(g)        Without limiting the situations in which a person shall be considered
to be serving at the request of the Corporation, a director who serves as a
director, officer, employee or agent of the Corporation or another corporation
or other enterprise that is a subsidiary of the Corporation shall be deemed to
be serving at the request of the Corporation, where “subsidiary” means (i) a
corporation or other enterprise in which a majority of the voting stock or other
voting power is owned or controlled by the Corporation directly or though one or
more subsidiaries or (ii) a corporation or other enterprise which is
consolidated on the Corporation’s financial statements or is reported using the
equity method.
 
(h)        The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not satisfy the
indemnification standards.
 
Section 2.  Successful Defense: Partial Indemnification.  To the extent that
Indemnitee has been successful on the merits or otherwise in defense of any
action, suit or proceeding referred to in Section 1 hereof or in defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against expenses
(including attorneys’ fees) actually and reasonably incurred in connection
therewith.  For purposes of this Agreement and without limiting the foregoing,
if any action, suit or proceeding is disposed of, on the merits or otherwise
(including a disposition without prejudice), without (i) the disposition being
adverse to Indemnitee, (ii) an adjudication that Indemnitee was

 
 

--------------------------------------------------------------------------------

 

liable to the Corporation, (iii) a plea of guilty or nolo contendere by
Indemnitee, (iv) an adjudication that Indemnitee did not act in good faith and
in a manner Indemnitee reasonably believed to be in, or not opposed to, the best
interest of the Corporation, and (v) with respect to any criminal proceeding, an
adjudication that Indemnitee had reasonable cause to believe Indemnitee’s
conduct was unlawful, Indemnitee shall be considered for the purposes hereof to
have been wholly successful with respect thereto.  If Indemnitee is entitled
under any provision of this Agreement to indemnification by the Corporation for
some or a portion of the expenses, liabilities or losses (including attorneys’
fees, judgments, fines or amounts paid in settlement) actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with any action,
suit, proceeding or investigation, or in defense of any claim, issue or matter
therein, and any appeal therefrom but not, however, for the total amount
thereof, the Corporation shall nevertheless indemnify Indemnitee for the portion
of such expenses, liabilities or losses (including attorneys’ fees, judgments,
fines or amounts paid in settlement) to which Indemnitee is entitled.
 
Section 3.  Determination That Indemnification Is Proper: Authorization.
 
(a)         Any indemnification hereunder shall (unless otherwise ordered by a
court) be made by the Corporation unless a determination is made that
indemnification of such person is not proper in the circumstances because he or
she has not met the applicable standard of conduct set forth in Section 1(c)
hereof.  Any such determination may be made (i) by a majority vote of a quorum
consisting of the directors not at the time parties to the action, suit or
proceeding in question (“disinterested directors”), (ii) if a quorum cannot be
obtained under subclause (i) by a majority vote of a committee consisting solely
of two or more disinterested directors designated by the Board of Directors, in
which designation directors who are parties may participate, (iii) by special
legal counsel or other persons (A) selected by the Board of Directors or its
committee in the manner described in clauses (i) or (ii) of this sentence or (B)
if a quorum of the Board of Directors cannot be attained under clause (i) and a
committee cannot be designated under clause (ii), selected by majority vote of
the full Board of Directors, in which selection directors who are parties may
participate, (iv) by the shareholders, but shares owned by or voted under the
control of directors who are at the time not disinterested directors may not be
voted on the determination, or (v) by a court of competent jurisdiction.
 
(b)         If a Change in Control (as defined below) occurs and results in
individuals who were directors prior to the circumstances giving rise to the
Change in Control for any reason ceasing to constitute a majority of the Board
of Directors of the Corporation, the determination set forth above in Section 3
whether to provide indemnification shall be made by independent legal counsel
and not by the then-Board of Directors.  Under such circumstances, the
independent legal counsel shall be selected jointly by counsel for the
Corporation and counsel for the Indemnitee whose request for indemnification is
to be determined.  If the parties’ counsel cannot agree upon the selection of
independent legal counsel within 14 calendar days of the request by Indemnitee
for indemnification, the Indeminitee’s counsel may request that the presiding
judge for the United States District Court for the Southern District of Ohio
select such independent counsel and both the Corporation and Indemnitee agree to
be bound by such selection.  The Corporation agrees to pay the reasonable fees
of the independent legal counsel and fully indemnify such counsel against any
and all expenses (including attorneys’ fees), claims, liabilities and damages
arising out of or relating to this Agreement or the independent legal counsel’s
engagement pursuant to this Agreement.  For
 

 
 

--------------------------------------------------------------------------------

 

purposes of this Agreement, a “Change in Control” of the Corporation shall be
deemed to have occurred if (a) any “person,” as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, other than a trustee or
other fiduciary holding securities under an employee benefit plan of the
Corporation and other than Richard T. Farmer and James J. Gardner and their
respective heirs, lineal descendants, legatees and legal representatives of any
of the foregoing and the trustee of any bona fide trust of which one or more of
the foregoing are the sole beneficiaries or the grantors thereof, becomes the
“beneficial owner,” as such term is defined in Rule 13d-3 under that Act,
directly or indirectly, of securities of the Corporation representing 25% or
more of the combined voting power of the Corporation’s then outstanding
securities; or (b) during any period of one year (not including any period prior
to the execution of this Agreement), individuals who at the beginning of such
period constitute the Board of Directors and any new director whose election by
the Board or Directors or nomination for election by the Corporation’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who were either directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority thereof.
 
Section 4.  Advance Payment of Expenses: Notification and Defense of Claim.
 
(a)          Expenses (including attorneys’ fees) incurred by Indemnitee in
defending a threatened or pending civil, criminal, administrative or
investigative action, suit or proceeding, or in connection with an enforcement
action pursuant to Section 5(b), shall be paid by the Corporation in advance of
the final disposition of such action, suit or proceeding within twenty (20) days
after receipt by the Corporation of (i) a statement or statements from
Indemnitee requesting such advance or advances from time to time, (ii) a written
affirmation of the Indemnitee’s good faith belief that Indemnitee has met the
standard of conduct described in WBCA Section 23B.08.510, and (iii) an
undertaking by or on behalf of Indemnitee to repay such amount or amounts, only
if, and to the extent that, it shall ultimately be determined that Indemnitee is
not entitled to be indemnified by the Corporation as authorized by this
Agreement or otherwise.  Such undertaking shall be accepted without reference to
the financial ability of Indemnitee to make such repayment.  Advances shall be
unsecured and interest-free.
 
(b)          Promptly after receipt by Indemnitee of notice of the commencement
of any action, suit or proceeding, Indemnitee shall, if a claim thereof is to be
made against the Corporation hereunder, notify the Corporation of the
commencement thereof.  The failure to promptly notify the Corporation of the
commencement of the action, suit or proceeding, or Indemnitee’s request for
indemnification, will not relieve the Corporation from any liability that it may
have to Indemnitee hereunder, except to the extent the Corporation is prejudiced
in its defense of such action, suit or proceeding as a result of such failure.
 
(c)           In the event the Corporation shall be obligated to pay the
expenses of Indemnitee with respect to an action, suit or proceeding, as
provided in this Agreement, and timely satisfied its obligation to do so, the
Corporation shall be entitled to assume the defense of such action, suit or
proceeding, with counsel reasonably acceptable to Indemnitee, upon the delivery
to Indemnitee of written notice of its election to do so.  After delivery of
such notice, approval of such counsel by Indemnitee and the retention of such
counsel by the Corporation, the Corporation will not be liable to Indemnitee
under this Agreement for any fees of counsel subsequently incurred by
 

 
 

--------------------------------------------------------------------------------

 

Indemnitee with respect to the same action, suit or proceeding, provided that
(1) Indemnitee shall have the right to employ Indemnitee’s own counsel in such
action, suit or proceeding at Indemnitee’s expense and (2) if (i) the employment
of counsel by Indemnitee has been previously authorized in writing by the
Corporation, (ii) counsel to the Corporation or Indemnitee shall have reasonably
concluded that there may be a conflict of interest or position, or reasonably
believes that a conflict is likely to arise, on any significant issue between
the Corporation and Indemnitee in the conduct of any such defense, (iii) the
Corporation shall not, in fact, have employed counsel to assume the defense of
such action, suit or proceeding, or (iv) the Corporation is not financially or
legally able to pay or otherwise perform its indemnification obligations, then
the fees and expenses of Indemnitee’s counsel shall be at the expense of the
Corporation, except as otherwise expressly provided by this Agreement.  The
Corporation shall not be entitled, without the consent of Indemnitee, to assume
the defense of any claim brought by or in the right of the Corporation or as to
which counsel for the Corporation or Indemnitee shall have reasonably made the
conclusion provided for in clause (ii) above.
 
(d)           Notwithstanding any other provision of this Agreement to the
contrary, to the extent that Indemnitee is, by reason of Indemnitee’s corporate
status with respect to the Corporation or any corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which Indemnitee is or
was serving or has agreed to serve at the request of the Corporation, a witness
or otherwise participates in any action, suit or proceeding at a time when
Indemnitee is not a party in the action, suit or proceeding, the Corporation
shall indemnify Indemnitee against all expenses (including attorneys’ fees)
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith.
 
Section 5.  Procedure for Indemnification.
 
(a)           To obtain indemnification, Indemnitee shall promptly submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification.  The Corporation shall, promptly upon receipt of such a request
for indemnification, advise the Board of Directors in writing that Indemnitee
has requested indemnification.  The failure by Indemnitee to timely notify the
Corporation of a proceeding will not relieve the Corporation from any obligation
it otherwise would have to Indemnitee under this Agreement except to the extent
that the Corporation is prejudiced in the defense of such indemnified proceeding
as a result of such failure.
 
(b)           The Corporation’s determination whether to grant Indemnitee’s
indemnification request shall be made promptly, and in any event within sixty
(60) days following receipt of a request for indemnification pursuant to Section
5(a).  The right to indemnification as granted by Section 1 of this Agreement
shall be enforceable by Indemnitee in any court of competent jurisdiction if the
Corporation denies such request, in whole or in part, or fails to respond within
such 60-day period, or 20 days in the case of a claim for expenses incurred in
defending a proceeding in advance of its final disposition.  It shall be a
defense to any such action (other than an action brought to enforce a claim for
the advance of costs, charges and expenses under Section 4 hereof where the
required undertaking, if any, has been received by the
 

 
 

--------------------------------------------------------------------------------

 

Corporation) that Indemnitee has not met the indemnification standards, but the
burden of proving such defense by clear and convincing evidence shall be on the
Corporation.  Neither the failure of the Corporation (including its Board of
Directors or one of its committees, its special legal counsel, and its
shareholders) to have made a determination prior to the commencement of such
action that indemnification of Indemnitee is proper in the circumstances because
Indemnitee has met the indemnification standards, nor the fact that there has
been an actual determination by the Corporation (including its Board of
Directors or one of its committees, its special legal counsel, and its
shareholders) that Indemnitee has not met the indemnification standards of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has or has not met the indemnification standards.  The Indemnitee’s
expenses (including attorneys’ fees) incurred in connection with successfully
establishing Indemnitee’s right to indemnification, in whole or in part, in any
such proceeding or otherwise shall also be indemnified by the Corporation.
 
(c)           The Indemnitee shall be presumed to be entitled to indemnification
under this Agreement upon submission of a request for indemnification pursuant
to this Section 5, and the Corporation shall have the burden of proof in
overcoming that presumption in reaching a determination contrary to that
presumption.  Such presumption shall be used as a basis for a determination of
entitlement to indemnification unless the Corporation overcomes such presumption
by clear and convincing evidence.  Such presumption shall apply both to the
determination and/or authorization made by the Corporation in connection with
the claim and in any suit or action to enforce the claim or otherwise relating
to the claim.  Such presumption shall include a presumption that Indemnitee has
satisfied the indemnification standards and, in addition, has acted in good
faith and in a manner in which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation.  The knowledge and/or actions,
or failures to act, of any director, officer, agent or employee of the
Corporation or a subsidiary, shall not be imputed to the Indemnitee for purposes
of determining the right to indemnification under this Agreement or otherwise.
 
Section 6.  Insurance and Subrogation.
 
(a)           The Corporation may purchase and maintain insurance on behalf of
Indemnitee who is or was or has agreed to serve at the request of the
Corporation as a director or officer of the Corporation, or is or was serving at
the request of the Corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise against any liability asserted against, and incurred by,
Indemnitee or on Indemnitee’s behalf in any such capacity, or arising out of
Indemnitee’s status as such, whether or not the Corporation would have the power
to indemnify Indemnitee against such liability under the provisions of this
Agreement.  If the Corporation has such insurance in effect at the time the
Corporation receives from Indemnitee any notice of the commencement of a
proceeding, the Corporation shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
policy.  The Corporation shall thereafter take all necessary or desirable action
to cause such insurers to pay, on behalf of the Indemnitee, all amounts payable
as a result of such proceeding in accordance with the terms of such policy.
 

 
 

--------------------------------------------------------------------------------

 

(b)           In the event of any payment by the Corporation under this
Agreement, the Corporation shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee with respect to any insurance
policy, who shall execute all papers required and take all action necessary to
secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights in accordance with
the terms of such insurance policy.  The Corporation shall pay or reimburse all
expenses actually and reasonably incurred by Indemnitee in connection with such
subrogation.
 
(c)           The Corporation shall not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable hereunder (including, but not
limited to, judgments, fines, ERISA excise taxes or penalties, and amounts paid
in settlement) if and to the extent that Indemnitee has otherwise actually
received such payment under this Agreement or any insurance policy, contract,
agreement or otherwise.
 
Section 7.  Certain Definitions.  For purposes of this Agreement, the following
definitions shall apply:
 
(a)           The term “action, suit or proceeding” shall be broadly construed
and shall include, without limitation, the investigation, preparation,
prosecution, defense, settlement, arbitration and appeal of, and the giving of
testimony in, any threatened, pending or completed claim, action, suit or
proceeding, whether civil, criminal, administrative or investigative.
 
(b)           The term “expenses” shall be broadly and reasonably construed and
shall include, without limitation, all direct and indirect costs of any type or
nature whatsoever (including, without limitation, all attorneys’ fees and
related disbursements, appeal bonds, other out-of-pocket costs and reasonable
compensation for time spent by Indemnitee for which Indemnitee is not otherwise
compensated by the Corporation or any third party, provided that the rate of
compensation and estimated time involved is approved in accordance with Section
3(b)), actually and reasonably incurred by Indemnitee in connection with either
the investigation, defense or appeal of a proceeding or establishing or
enforcing a right to indemnification under this Agreement, the Statute or
otherwise.
 
(c)           The term “judgments, fines and amounts paid in settlement” shall
be broadly construed and shall include, without limitation, all direct and
indirect payments of any type or nature whatsoever (including, without
limitation, all penalties and amounts required to be forfeited or reimbursed to
the Corporation), as well as any penalties or excise taxes assessed on a person
with respect to an employee benefit plan).
 
Section 8.  Limitation on Indemnification.  Notwithstanding any other provision
herein to the contrary, the Corporation shall not be obligated pursuant to this
Agreement.
 
(a)           Claims Initiated by Indemnitee.  To indemnify or advance expenses
to Indemnitee with respect to an action, suit or proceeding (or part thereof)
initiated by Indemnitee, except with respect to an action, suit or proceeding
brought to establish or enforce a right to indemnification (which shall be
governed by the provisions of Section 8(b) of this Agreement), unless such
action, suit or proceeding (or part thereof) was authorized or consented to by
the Board of Directors of the Corporation.
 
 
 

--------------------------------------------------------------------------------


 
 
(b)           Action for Indemnification.  To indemnify Indemnitee for any
expenses incurred by Indemnitee with respect to any action, suit or proceeding
instituted by Indemnitee to enforce or interpret this Agreement, unless
Indemnitee is successful in establishing Indemnitee’s right to indemnification
in such action, suit or proceeding, in whole or in part, or unless and to the
extent that the court in such action, suit or proceeding shall determine that,
despite Indemnitee’s failure to establish their right to indemnification,
Indemnitee is entitled to indemnity for such expenses; provided, however, that
nothing in this Section 8(b) is intended to limit the Corporation’s obligation
with respect to the advancement of expenses to Indemnitee in connection with any
such action, suit or proceeding instituted by Indemnitee to enforce or interpret
this Agreement, as provided in Section 4 hereof.
 
(c)           Section 16 Violations.  To indemnify Indemnitee on account of any
proceeding with respect to which final judgment is rendered against Indemnitee
for payment or an accounting of profits arising from the purchase or sale by
Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute.
 
(d)           Banking Law.  To indemnify Indemnitee to the extent that such
indemnification is not permitted pursuant to any applicable banking laws,
regulations, rules or policies including without limitation 12 U.S.C. §1828(k)
and 12 C.F.R. Part 359 or is prohibited by any banking regulator with
jurisdiction over the Corporation.
 
(e)           Court Prohibition.  To indemnify Indemnitee to the extent that a
final, unappealable decision rendered by a court of competent jurisdiction finds
that paying such indemnification is prohibited by applicable law or determines
that the amount of indemnification claimed to be unreasonable.
 
Section 9.  Mutual Acknowledgment.  The Corporation and Indemnitee acknowledge
that, in certain instances, federal law or public policy may override applicable
state law and prohibit the Corporation from indemnifying Indemnitee under this
Agreement or otherwise.  For example, the Corporation and Indemnitee acknowledge
that the Securities and Exchange Commission (the “SEC”) has taken the position
that indemnification is not permissible for liabilities arising under certain
federal securities laws, and federal legislation prohibits indemnification for
certain ERISA violations.  Furthermore, Indemnitee understands and acknowledges
that the Corporation has undertaken or may be required in the future to
undertake with the SEC to submit the question of indemnification to a court in
certain circumstances for a determination of the Corporation’s right under
public policy to indemnify Indemnitee.  In addition, Indemnitee further
understands and acknowledges that applicable banking laws, regulations, rules
and policies could prohibit the Corporation from indemnifying Indemnitee under
this Agreement or otherwise with respect to expenses, liabilities and losses
incurred in connection with Indemnitee’s service as a director, officer,
employee or agent of a depository institution or an entity controlled by a
depository institution.
 
Section 10.  Certain Settlement Provisions.  The Corporation shall have no
obligation to indemnify Indemnitee under this Agreement for amounts paid in
settlement of any action, suit or proceeding without the Corporation’s prior
written consent, which shall not be unreasonably withheld.  The Corporation
shall not settle any action, suit or proceeding in any manner that would impose
any fine or other
 

 
 

--------------------------------------------------------------------------------

 

obligation on Indemnitee without Indemnitee’s prior written consent, which shall
not be unreasonably withheld.  The Corporation shall not enter into any
settlement of any action, suit or proceeding in which the Corporation is jointly
liable with the Indemnitee unless such settlement provides for a full and final
release of all claims asserted against the Indemnitee.
 
Section 11.  Savings Clause.  If any provision or provisions of this Agreement
shall be invalidated on any ground by any court of competent jurisdiction, then
the Corporation shall nevertheless indemnify Indemnitee as to costs, charges and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement with respect to any action, suit or proceeding, whether civil,
criminal, administrative or investigative, including an action by or in the
right of the Corporation, to the full extent permitted by any applicable portion
of this Agreement that shall not have been invalidated and to the full extent
permitted by applicable law.
 
Section 12.  Contribution.  In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is finally adjudicated by a court of competent jurisdiction to be unavailable to
Indemnitee in whole or in part, it is agreed that, in such event, the
Corporation shall, to the fullest extent permitted by law, contribute to the
payment of Indemnitee’s costs, charges and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement with respect to any action, suit
or proceeding, whether civil, criminal, administrative or investigative, in an
amount that is just and equitable in the circumstances, taking into account,
among other things, contributions by other directors and officers of the
Corporation or others pursuant to indemnification agreements or otherwise;
provided, that, without limiting the generality of the foregoing, such
contribution shall not be required where such holding by the court is due to (i)
the failure of Indemnitee to meet the indemnification standards, or (ii) any
limitation on indemnification set forth in Section 6(c), 8 or 10 hereof.  The
Corporation hereby agrees to fully indemnify and hold the Indemnitee harmless
from any claims of contribution which may be brought by officers, directors or
employees of the Corporation or of a subsidiary who may be jointly liable with
the Indemnitee.
 
Section 13.  Form and Delivery of Communications.  Any notice, request or other
communication required or permitted to be given to the parties under this
Agreement shall be in writing and either delivered in person or sent by
telecopy, telex, telegram, overnight mail or courier service, or certified or
registered mail, return receipt requested, postage prepaid, to the parties at
the following addresses (or at such other addresses for a party as shall be
specified by like notice):
 
If to the Corporation:
 
Cintas Corporation
6800 Cintas Boulevard
Mason, OH  45040
Attn: Thomas E. Frooman
Facsimile: (513) 754-3642
 

 
 

--------------------------------------------------------------------------------

 

If to Indemnitee:
 
_______________________
_______________________
_______________________
Attn:___________________
Facsimile:_______________
 
Section 14.  Subsequent Legislation.  If the WBCA is amended after adoption of
this Agreement to expand further the indemnification permitted to directors,
then the Corporation shall indemnify Indemnitee to the fullest extent permitted
by the WBCA, as so amended.
 
Section 15.  Nonexclusivity.  The provisions for indemnification and advancement
of expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which Indemnitee may have under any provision of law, the
Corporation’s Articles or Bylaws, in any court in which a proceeding is brought,
the vote of the Corporation’s shareholders or disinterested directors, other
agreements or otherwise, and Indemnitee’s rights hereunder shall continue after
Indemnitee has ceased acting as an agent of the Corporation and shall inure to
the benefit of the heirs, executors and administrators of Indemnitee.  However,
no amendment or alteration of the Corporation’s Articles or Bylaws or any other
agreement shall adversely affect the rights provided to Indemnitee under this
Agreement.
 
Section 16.  Enforcement.  The Corporation shall be precluded from asserting in
any judicial proceeding that the procedures and presumptions of this Agreement
are not valid, binding and enforceable.  The Corporation agrees that its
execution of this Agreement shall constitute a stipulation by which it shall be
irrevocably bound in any court of competent jurisdiction in which a proceeding
by Indemnitee for enforcement of his rights hereunder shall have been commenced,
continued or appealed, that its obligations set forth in this Agreement are
unique and special, and that failure of the Corporation to comply with the
provisions of this Agreement will cause irreparable and irremediable injury to
Indemnitee, for which a remedy at law will be inadequate.  As a result, in
addition to any other right or remedy Indemnitee may have at law or in equity
with respect to breach of this Agreement, Indemnitee shall be entitled to
injunctive or mandatory relief directing specific performance by the Corporation
of its obligations under this Agreement.
 
Section 17.  Interpretation of Agreement.  It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law.
 
Section 18.  Entire Agreement.  This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.
 
Section 19.  Modification and Waiver.  No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
 

 
 

--------------------------------------------------------------------------------

 

 
Section 20.  Successor and Assigns.  All of the terms and provisions of this
Agreement, together with all indemnification rights and benefits of the
Indemnitee under the Articles and the Bylaws, shall be binding upon, shall inure
to the benefit of and shall be enforceable by the parties hereto and their
respective successors, assigns, heirs, executors, administrators and legal
representatives.  The Corporation shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement in form and substance reasonably satisfactory to Indemnitee, expressly
to assume and agree to perform this Agreement, and to honor the Indemnitee’s
rights and benefits under the Articles and the Bylaws, in the same manner and to
the same extent that the Corporation would be so required if no such succession
had taken place.
 
Section 21.  Service of Process and Venue.  For purposes of any claims or
proceedings to enforce this agreement, the Corporation consents to the
jurisdiction and venue of any federal or state court of competent jurisdiction
in the State of Washington, and waives and agrees not to raise any defense that
any such court is an inconvenient forum or any similar claim.
 
Section 22.  Supersedes Prior Agreement.  This Agreement supersedes any prior
indemnification agreement between Indemnitee and the Corporation or its
predecessors.
 
Section 23.  Governing Law.  Except to the extent preempted by federal law, this
Agreement shall be governed by and construed in accordance to the laws of the
State of Washington, without giving effect to principles of conflicts of
law.  If a court of competent jurisdiction shall make a final determination that
the provisions of the law of any state or jurisdiction other than Washington
govern indemnification by the Corporation of its directors, then the
indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.
 
Section 24.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.
 
Section 25.  Headings.  The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
Section 26.  No Employment Rights.  Nothing in this Agreement is intended to
create in Indemnitee any right to employment or continued employment with the
Corporation.
 
Section 27.  Indemnification Obligation Survives Termination.  It is expressly
understood and agreed by the Parties that the obligation of the Corporation to
indemnify Indemnitee survives the termination of Indemnitee’s service to the
Corporation as a director with
 

 
 

--------------------------------------------------------------------------------

 

respect to acts or omissions of Indemnitee while a director or officer of the
Corporation and with respect to claims, issues or matters arising from or in any
way related to Indemnitee’s service as a director of the Corporation prior to
such termination.
 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.
 

       
CINTAS CORPORATION
 
 
         
 
By:
        Name:        Title:          

 

       
INDEMNITEE
 
 
       
 
By:
        Name:        Title:          

 


